DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 5/10/2021 has been entered.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 00292 on pages 72-73 of the specification recites “The LED Drivers and LEDs can, under the control of the processor When in the initial verification and calibration mode, all LED’s are lit as shown at 381A.” in lines 1-2, which is grammatically awkward.  
Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 28 is objected to because of the following informalities
in claim 28, line 8: “awaken” should be “awakening”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-32 and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites “automatically determine a needed turn condition based on the monitored orientation of the user over time [and] automatically awaken the sensor device in response to the automatic determination of the needed turn condition” in lines 19-22, which is clearly a computer-implemented recitation.  Under the current guidelines of 35 USC 112, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter. See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, Fed. Reg. Vol. 76, No. 27, February 9, 2011, p. 7162-7175 (“the Supplementary Examination Guidelines”).  With respect to claim 23, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function.  In particular, the claim language requires that the sensor device is in an inactive/sleep mode, automatically determine a needed turn condition based on the monitored orientation of the user over time while in the inactive/sleep mode, and automatically awaken the sensor device in response to the automatic determination of the needed turn condition.  The Applicant cites to paragraphs 0291, 0292, 0294, and 0298, which discusses FIG. 31A.  However, these paragraphs do not explain, describe, or elaborate upon how the sensor device is able to make the determination of a needed turn condition before waking up.  FIG. 31A clearly shows that the determinations (steps 373, 377, 381A-D, and 385) are made after waking up (step 369) by a user tapping the device.  Step 389 reverts the process back to before step 369 (i.e., the user tapping the device to wake the device).  Paragraphs 0292, 0294, and 0298 allude to the fact that, besides user tapping, an alert can be triggered without user input (presumably, this triggering substitutes the user tapping at step 369).  However, none of the cited paragraphs or the rest of the specification explain how this processing can take place if the device is not awake.  FIG. 31A shows that the sensors are not activated (step 373) until the device is awake (step 369). How can the device determine a trigger to wake up the device at step 369 if the sensors are not active until step 373?  The specification does not explain this.  As such, the specification does not provide sufficient written description support of the computer-implemented limitations “automatically determine a needed turn condition based on the monitored orientation of the user 
Claims 24-27 and 34-35 are rejected by virtue of their dependence from claim 23.
Claim 28 recites “automatically monitoring an orientation of the user over time based on second sensor signals generated by the at least one sensor of the user-wearable sensor device; automatically determining a needed turn condition based on the monitored orientation of the user over time [and] automatically awakening the sensor device in response to the automatic determination of the needed turn condition” in lines 10-15, which is clearly a computer-implemented recitation.  See the above rejection of claim 23 and the Supplementary Examination Guidelines regarding sufficient disclosure for a computer-implemented claim limitation.  With respect to claim 28, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function.  In particular, the claim language requires that the sensor device is in an inactive/sleep mode, automatically monitoring an orientation of the user over time based on second sensor signals generated by the at least one sensor of the user-wearable sensor device; automatically determining a needed turn condition based on the monitored orientation of the user over time; and automatically awakening the sensor device in response to the automatic determination of the needed turn condition.  The Applicant cites to paragraphs 0291, 0292, 0294, and 0298, which discusses FIG. 31A.  However, these paragraphs do not explain, describe, or elaborate upon how the sensor device is able to monitor and make the determination of a needed turn condition before waking up.  FIG. 31A clearly shows that the determinations (steps 373, 377, 381A-D, and 385) are made after waking up (step 369) by a user tapping the device.  Step 389 reverts the process back to before step 369 (i.e., the user tapping 
Claims 29-32 and 36-37 are rejected by virtue of their dependence from claim 28.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-32 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

“a control system comprising at least one processor configured to: 
[A] identify at least one manual interaction with the sensor device based on sensor signals generated by the at least one sensor; 
[B] monitor for a defined activation input based on the identified at least one manual interaction with the sensor device;
[C] automatically awaken the sensor device in response to detecting the defined activation input… 
[D] automatically monitor an orientation of the user over time based on second sensor signals generated by the at least one sensor; 
[E] automatically determine a needed turn condition based on the monitored orientation of the user over time; 
[F] automatically awaken the sensor device in response to the automatic determination of the needed turn condition…”.
This recitation renders claim 23 indefinite.  First, it is not clear what is meant by “automatically awaken the sensor device” as provided in steps [C] and [F].  If the entire sensor device is inactive, it is not clear how the steps [A] and [B] can take place before the awakening in step [C] or how steps [D] and [E] can take place before the awakening in step [F].  If only part of the entire sensor device is inactive, the term “awaken” becomes a relative term since it is not clear what constitutes “awaken” as opposed to “asleep” when it comes to active/inactive parts of the sensor device at any given moment.  Further, the term “awaken” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 24-27 and 34-35 are rejected by virtue of their dependence from claim 23.
Claim 24 recites “wherein automatically monitoring for the defined activation input based on the identified at least one manual interaction with the sensor device comprises automatically monitoring for a specified sequence of multiple physical taps of the sensor device housing in a series of multiple different specified directions” in lines 1-5, which renders the claim indefinite.  
First, it is not clear if the recitation “automatically monitoring for the defined activation input based on the identified at least one manual interaction with the sensor device” is the same as, related to, or different from “monitor for a defined activation input based on the identified at least one manual interaction with the sensor device” of claim 23, lines 11-12.   The recitation “automatically monitoring for the defined activation input based on the identified at least one manual interaction with the sensor device” of claim 24 reads as a method step while the recitation “monitor for a defined activation input based on the identified at least one manual interaction with the sensor device” of claim 23, lines 11-12 is recited as a function of the processor.  This divergence in presentation of the recitations suggests that they are different but they both use similar phraseology.  Also, the recitation “automatically monitoring for the defined 
Second, related to the first point, the recitation of claim 24 reads as a method step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 27 recites “wherein…automatically monitoring for the defined activation input based on the identified at least one manual interaction with the sensor device comprises automatically monitoring for a specified sequence of multiple physical taps on at least two different sides of the sensor device housing” in lines 1-6, which renders the claim indefinite.  
First, it is not clear if the recitation “automatically monitoring for the defined activation input based on the identified at least one manual interaction with the sensor device” is the same as, related to, or different from “monitor for a defined activation input based on the identified at least one manual interaction with the sensor device” of claim 23, lines 11-12.   The recitation “automatically monitoring for the defined activation input based on the identified at least one manual interaction with the sensor device” of claim 27 reads as a method step while the recitation “monitor for a defined activation input based on the identified at least one manual interaction with the sensor device” of claim 23, lines 11-12 is recited as a function of the 
Second, related to the first point, the recitation of claim 27 reads as a method step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 28, lines 6-15 recites:
“[A] detecting a defined activation input based on a manual interaction with the user wearable sensor device;
[B] awaken the sensor device in response to detecting the defined activation input; 
[C] automatically monitoring an orientation of the user over time based on second sensor signals generated by the at least one sensor of the user-wearable sensor device; 
[D] automatically determining a needed turn condition based on the monitored orientation of the user over time; and
[E] automatically awakening the sensor device in response to the automatic determination of the needed turn condition”.

Claim 28 recites “the at least one sensor of the user-wearable sensor device” in line 11 in which there is insufficient antecedent basis for this recitation in the claim.
Claim 28 recites “the reduced power state” in line 18, which renders the claim indefinite.  First, there is insufficient antecedent basis for this recitation in the claim.  Second, the specification does not use this phrase and it is not clear what constitutes a reduced power state.  Are less components active? Are components active but using less power?  It appears that “reduced power state” is a relative term which renders the claim indefinite.  The term “reduced power state” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 29-32 and 36-37 are rejected by virtue of their dependence from claim 23.

Claim 31 recites “the at least one visual indicator” in lines 1-2 in which there is insufficient antecedent basis for this recitation in the claim.  Also, it is not clear what relationship this recitation has with the other recitations in the claims.  Clarification is required.
Claim 34 recites “wherein: automatically awakening the sensor device comprises illuminating the at least one visual indicator of the display unit on; and automatically switching the sensor device to the reduced power state comprises turning the display unit off” in lines 1-5, which renders the claim indefinite.
First, it is not clear if the recitation “wherein: automatically awakening the sensor device comprises illuminating the at least one visual indicator of the display unit on” is the same as, related to, or different from “automatically awaken the sensor device in response to detecting the defined activation input” of claim 23, lines 13-14 or “automatically awaken the sensor device in response to the automatic determination of the needed turn condition” of claim 23, lines 21-22.  Clarification is required.
Second, it is not clear if the recitation “automatically switching the sensor device to the reduced power state comprises turning the display unit off” is the same as, related to, or different from “automatically switch the sensor device to a reduced power state upon reaching a defined time-out period” of claim 23, lines 15-16 or “automatically switch the sensor device to the reduced power mode in response to the automatic identification of the user turn” of claim 23, lines 25-26.  Clarification is required.
Third, the recitations of claim 34 appear to be method steps.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 37 recites “comprising: (a) automatically identifying the user turn based on the monitored orientation of the user over time without manual interaction with the sensor device; and (b) automatically switching the sensor device to the reduced power mode in response to the automatic identification of the user turn without manual interaction with the sensor device” in lines 1-5, which renders the claim indefinite.
First, it is not clear if the recitation “(a) automatically identifying the user turn based on the monitored orientation of the user over time without manual interaction with the sensor device” is the same as, related to, or different from “automatically identifying a user turn based on the monitored orientation of the user over time” of claim 28, lines 16-17.  The similar phraseology suggests that they are the same, but the use of the transitional phrase “comprising” suggests that they are different.  Clarification is required.
Second, it is not clear if the recitation “(b) automatically switching the sensor device to the reduced power mode in response to the automatic identification of the user turn without manual interaction with the sensor device” is the same as, related to, or different from “automatically switching the sensor device to the reduced power state in response to the automatic identification of the user turn” of claim 28, lines 18-19.  The similar phraseology suggests that they are the same, but the use of the transitional phrase “comprising” suggests that they are different.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25-26, 28, 30-31, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent U.S. Patent Application Publication No. 2011/0263950 (Larson)(previously cited), in view of U.S. Patent Application Publication No. 2006/0097983 (Haggman)(previously cited), and further in view of U.S. Patent No. 6,397,190 (Goetz) (previously cited), and further in view of U.S. Patent Application Publication No. 2014/0118138 (Cobelli).  
Larson teaches a user-wearable sensor device (paragraphs 0014, 0051-0055, 0057, 0059, 0069, 0181, 0189, and 0226-0227 and FIG. 3 of Larson) configured to be directly or indirectly secured to a user or to an article worn by the user, the user wearable sensor device comprising: a sensor device housing (outer housing schematically drawn in FIG. 3 of Larson); at least one sensor (the accelerometer of Larson; paragraphs 0014, 0051-0055, 0057, 0059, 0069, 0181, 0189, and 0226-0227 and FIG. 3 of Larson); a display unit including at least one visual indicator (the display of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 279 of Larson); and a battery configured to provide power to at least the display unit (the battery of Larson; paragraphs 0052-0054, 0114, 0164, 0171 of Larson).
Larson teaches of various modes of activating the sensing device including by switch (paragraphs 0053, 0115, 0117, and 0135 of Larson).  Haggman discloses a method of interaction with an input component on the device in the form of a tapping interface along a plurality of 
Goetz teaches that placing devices in sleep mode may conserve battery life in which the device is placed in sleep mode when there is no activity or alarm condition (col. 7, lines 25-56 of Goetz).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the sensing device including display into active mode when there is activity or an alarm condition and into sleep mode when there is no activity or alarm condition since it would conserve battery life while giving the user an opportunity to monitor the device when desired.  Cobelli teaches that a transition between sleep/inactive mode to active mode can be instituted after the conditions of an alarm condition are met (paragraphs 0146  and 0163-0165 of Cobelli) and teaches that a sleep/inactive mode can be instituted after the conditions of an alarm condition are no longer met (paragraph 0178-0180 of Cobelli).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the sensing device including display into an active mode from a sleep mode after conditions of an alarm condition are met and into a sleep mode after an alarm condition when the conditions for the alarm condition are no longer met, as suggested by Cobelli, so as to partially automate the process.
With respect to claim 23, the combination teaches or suggests a user-wearable sensor device (paragraphs 0014, 0051-0055, 0057, 0059, 0069, 0181, 0189, and 0226-0227 and FIG. 3 
a sensor device housing (outer housing schematically drawn in FIG. 3 of Larson); 
at least one sensor (the accelerometer of Larson; paragraphs 0014, 0051-0055, 0057, 0059, 0069, 0181, 0189, and 0226-0227 and FIG. 3 of Larson); 
a display unit including at least one visual indicator (the display of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson); 
a battery configured to provide power to at least the display unit (the battery of Larson; paragraphs 0052-0054, 0114, 0164, 0171 of Larson); and 
a control system comprising at least one processor configured to: 
identify at least one manual interaction with the sensor device based on sensor signals generated by the at least one sensor (the tapping activation suggested by Haggman); 
monitor for a defined activation input based on the identified at least one manual interaction with the sensor device (the tapping activation of Haggman; paragraphs 0053, 0115, 0117, and 0135 of Larson);
automatically awaken the sensor device in response to detecting the defined activation input (turning on the device including the display of Larson via the tapping activation by Haggman from the sleep mode as suggested by Goetz; paragraphs 0053, 0115, 0117, and 0135 of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson); 
automatically switch the sensor device to a reduced power state upon reaching a defined time-out period (instigating the sleep mode after a 
automatically monitor an orientation of the user over time based on second sensor signals generated by the at least one sensor (the monitoring in FIG. 2B of Larson); 
automatically determine a needed turn condition based on the monitored orientation of the user over time (the step 245 in FIG. 2B of Larson); 
automatically awaken the sensor device in response to the automatic determination of the needed turn condition (the step 260 in FIG. 2B of Larson from the sleep mode as suggested by Cobelli; paragraphs 0053, 0115, 0117, and 0135 of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson);
automatically identify a user turn based on the monitored orientation of the user over time (detecting the removal of the alarm condition in the sleep mode operation suggested by Cobelli); and
 automatically switch the sensor device to the reduced power mode in response to the automatic identification of the user turn (instigating the sleep mode of the sleep mode operation suggested by Cobelli).
With respect to claim 25, the combination teaches or suggests that the at least one sensor comprises at least one accelerometer (the accelerometer of Larson; paragraphs 0014, 0051-0055, 0057, 0059, 0069, 0181, 0189, and 0226-0227 and FIG. 3 of Larson). 
With respect to claim 26, the combination teaches or suggests that the at least one visual indicator includes at least one LED or an LCD display (paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson). 

detecting a defined activation input based on a manual interaction with the user wearable sensor device (the tapping activation of Haggman; paragraphs 0053, 0115, 0117, and 0135 of Larson);
awaken the sensor device in response to detecting the defined activation input (turning on the device including the display of Larson via the tapping activation by Haggman from the sleep mode as suggested by Goetz; paragraphs 0053, 0115, 0117, and 0135 of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson); 
automatically monitoring an orientation of the user over time based on second sensor signals generated by the at least one sensor of the user-wearable sensor device (the monitoring in FIG. 2B of Larson); and
automatically determining a needed turn condition based on the monitored orientation of the user over time (the step 245 in FIG. 2B of Larson); 
automatically awakening the sensor device in response to the automatic determination of the needed turn condition (the step 260 in FIG. 2B of Larson from the sleep mode as suggested by Cobelli; paragraphs 0053, 0115, 0117, and 0135 of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson);
automatically identifying a user turn based on the monitored orientation of the user over time (detecting the removal of the alarm condition in the sleep mode operation as suggested by Cobelli); and

With respect to claim 30, the combination teaches or suggests that the at least one sensor of the user-wearable sensor device comprises at least one accelerometer (the accelerometer of Larson; paragraphs 0014, 0051-0055, 0057, 0059, 0069, 0181, 0189, and 0226-0227 and FIG. 3 of Larson). 
With respect to claim 31, the combination teaches or suggests that the at least one visual indicator includes at least one LED or an LCD display (paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson). 
With respect to claim 34, the combination teaches or suggests that: automatically awakening the sensor device comprises illuminating the at least one visual indicator of the display unit on (the step 260 in FIG. 2B of Larson from the sleep mode suggested by Goetz and Cobelli; paragraphs 0053, 0115, 0117, and 0135 of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson); and automatically switching the sensor device to the reduced power state comprises turning the display unit off (instigating the sleep mode as suggested by Goetz and Cobelli).
With respect to claim 35, the combination teaches or suggests that the processor is configured to both: (a) automatically identify the user turn based on the monitored orientation of the user over time (the step 260 in FIG. 2B of Larson from the sleep mode as suggested by Cobelli; paragraphs 0053, 0115, 0117, and 0135 of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson); and (b) automatically switch the sensor device to the reduced power 
With respect to claim 36, the combination teaches or suggests that: the user-wearable sensor device includes a display (the display of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson); and automatically awakening the sensor device comprises illuminating at least one display element of the display (the step 260 in FIG. 2B of Larson from the sleep mode suggested by Goetz and Cobelli; paragraphs 0053, 0115, 0117, and 0135 of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson).
With respect to claim 37, the combination teaches or suggests: (a) automatically identifying the user turn based on the monitored orientation of the user over time without manual interaction with the sensor device (the step 260 in FIG. 2B of Larson from the sleep mode as suggested by Cobelli; paragraphs 0053, 0115, 0117, and 0135 of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson); and (b) automatically switching the sensor device to the reduced power mode in response to the automatic identification of the user turn without manual interaction with the sensor device (instigating the sleep mode as suggested by Cobelli).

Claims 24, 27, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Larson, in view of Haggman, and further in view of Goetz, and further in view of Cobelli, and further in view of U.S. Patent Application Publication No. 2015/0011263 (Itamoto)(previously cited).  
Haggman discloses that multiple taps may be used as input and the pattern of taps may be calibrated based on user preference (paragraphs 0032, 0041, and 0043 of Haggman).  Itamoto teaches that taps on different sides of a device is a suitable pattern for input (paragraphs 0007-
With respect to claim 24, the combination teaches or suggests that automatically monitoring for the defined activation input based on the identified at least one manual interaction with the sensor device comprises automatically monitoring for a specified sequence of multiple physical taps of the sensor device housing in a series of multiple different specified directions (the tapping operation of the combination optimized/customized for multiple taps on multiple surfaces). 
With respect to claim 27, the combination teaches or suggests that the sensor device housing includes multiple sides; and automatically monitoring for the defined activation input based on the identified at least one manual interaction with the sensor device comprises automatically monitoring for a specified sequence of multiple physical taps on at least two different sides of the sensor device housing (the tapping operation of the combination optimized/customized for multiple taps on multiple surfaces). 

With respect to claim 32 the combination teaches or suggests that the sensor device has a sensor device housing including multiple sides; and detecting the defined activation input based on the manual interaction with the user-wearable sensor device comprises detecting a specified sequence of multiple physical taps on at least two different sides of the sensor device housing (the tapping operation of the combination optimized/customized for multiple taps on multiple surfaces).

Response to Arguments
The Applicant’s arguments filed 5/10/2021 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
With respect to the Applicant’s argument regarding support for the subject matter of claims 23 and 28, the Applicant cites to paragraphs 0291, 0292, 0294, and 0298, which discusses FIG. 31A.  However, these paragraphs do not explain, describe, or elaborate upon how the sensor device is able to make the determination of a needed turn condition before waking up.  FIG. 31A clearly shows that the determinations (steps 373, 377, 381A-D, and 385) are made after waking 
For the same reasons, the specification does not provide sufficient written description support of the computer-implemented limitations “automatically monitoring an orientation of the user over time based on second sensor signals generated by the at least one sensor of the user-wearable sensor device; automatically determining a needed turn condition based on the monitored orientation of the user over time [and] automatically awakening the sensor device in response to the automatic determination of the needed turn condition” of claim 28.
Claims 24-32 and 34-37 are rejected by virtue of their dependence from claim 23 or claim 28.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections
The Applicant cites to MPEP 201.08 and asserts this provision of the MPEP instructs that Larson cannot be used as prior art against the present application.  The Examiner respectfully disagrees.  MPEP 201.08 provides:
The Office does not need to make a determination as to whether the requirement of 35 U.S.C. 120 that the earlier nonprovisional application discloses the invention of the second application in the manner provided by 35 U.S.C. 112(a)  is met unless the filing date of the earlier nonprovisional application is relied upon in a proceeding before the Office. Accordingly, an alleged continuation-in-part application should be permitted to claim the benefit of the filing date of an earlier nonprovisional application if the alleged continuation-in-part application complies with the other requirements of 35 U.S.C. 120  and 37 CFR 1.78, such as:
(A) The first application and the alleged continuation-in-part application were filed with the same inventor or at least one common joint inventor;
(B) The alleged continuation-in-part application was “filed before the patenting or abandonment of or termination of proceedings on the first application or an application similarly entitled to the benefit of the filing date of the first application”; and
(C) The alleged continuation-in-part application “contains or is amended to contain a specific reference to the earlier filed application.” (For applications filed on or after September 16, 2012, the specific 
The underlined portion provided in the above citation clearly states that the Office does not need to make a determination as to whether the parent application discloses the invention of the CIP child application unless the filing date of the earlier nonprovisional application is relied upon in a proceeding before the Office.  That is, the cited passage of MPEP 201.08 is merely teaching that the Office does not have to check to make sure the subject matter in the present CIP application is supported the parent application unless it is an issue with respect to the prior art, which is exactly the case here.  MPEP 201.08 is not asserting that the Examiner turns a blind eye to the fact that Larson cannot be used to support the subject matter of the claim invention nor that Larson cannot be used as prior art against the present application.
The patent application to which Larson is the published version did not support the subject matter of the claimed invention. As such, the patent application to which Larson ‘950 is the published version cannot be relied upon as providing a priority date for the claimed subject matter. Larson then is prior art against the claimed subject matter of this application since it was published before the filing of any application that does support the claimed subject matter. The parent application of a continuation-in-part (CIP) can be used in an obviousness rejection when the parent application does not support the claimed subject matter of the CIP. See, e.g., In re Chu, 66 F.3d 292, 296-97 (Fed. Cir. 1995); In re Van Langenhoven, 458 F.2d 132, 136-37 (C.C.P.A. 1972); Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344 (Fed. Cir. 2012).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791